                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00624-RJC-DSC

DARNELL WINSTON WALKER,                        )
                                               )
             Plaintiff,                        )
                                               )
               v.                              )
                                               )                ORDER
ROBERT WILKIE, Secretary of Veterans           )
Affairs,                                       )
                                               )
             Defendant.                        )
                                               )

      THIS MATTER comes before the Court on Plaintiff’s Motions for Default

Judgment, (Doc. Nos. 10, 14), Defendant’s Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, (Doc. No. 15), the Magistrate Judge’s Memorandum

and Recommendation (“M&R”), (Doc. No. 24), Plaintiff’s Objections, (Doc. No. 27), and

Plaintiff’s Motion for Recusal and Disqualification of Magistrate Judge, (Doc. No. 30).

I.    BACKGROUND

      Plaintiff filed her pro se Complaint against Defendant on November 19, 2018

alleging unequal terms and conditions of employment, retaliation, and hostile work

environment based on race and gender in violation of Title VII of the Civil Rights Act

of 1964. (Doc. No. 1.) On March 12, 2019, Plaintiff filed a Motion for Default

Judgment. (Doc. No. 10.) Plaintiff filed a second Motion for Default Judgment on

March 28, 2019. (Doc. No. 14.) On April 3, 2019, Defendant filed a Motion to Dismiss

or, in the Alternative, Motion for Summary Judgment. (Doc. No. 15.) In the M&R,

the Magistrate Judge recommended that the Court grant Defendant’s motion and
dismiss this case. (Doc. No. 24, at 7.) After the Magistrate Judge issued the M&R,

Plaintiff filed a Motion for Recusal and Disqualification of Magistrate Judge. (Doc.

No. 30.)

II.   DISCUSSION

      A.     Motions for Default Judgment

      Rule 55 of the Federal Rules of Civil Procedure governs Plaintiff’s Motions for

Default Judgment. “Rule 55 sets forth a two-step process for obtaining a default

judgment.” Brown v. Prime Star Grp., Inc., No. 3:12-cv-165, 2012 U.S. Dist. LEXIS

141495, at *5 (W.D.N.C. Sept. 30, 2012). A plaintiff must first seek an entry of default

under Rule 55(a). L & M Cos. v. Biggers III Produce, Inc., No. 3:08-cv-309, 2010 U.S.

Dist. LEXIS 46907, at *14 (W.D.N.C. Apr. 9, 2010). Rule 55(a) states that “[w]hen a

party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55(a). “Upon the entry of default, the

defaulted party is deemed to have admitted all well-pleaded allegations of fact

contained in the complaint.” Brown, 2012 U.S. Dist. LEXIS 141495, at *4.

      “After the clerk has entered a default, the plaintiff may seek a default

judgment.” Silvers v. Iredell Cty. Dep’t of Soc. Servs., No. 5:15-cv-00083, 2016 U.S.

Dist. LEXIS 13865, at *9 (W.D.N.C. Feb. 3, 2016). Default judgment is proper “only

if the well-pleaded factual allegations in a complaint both establish a valid cause of

action and entitle the plaintiff to an award of damages or other relief.” i play. Inc. v.

D. Catton Enter., LLC, No. 1:12-cv-22, 2015 U.S. Dist. LEXIS 29870, at *6 (W.D.N.C.



                                           2
Mar. 10, 2015).

      Plaintiff has not obtained an entry of default; however, entry of default is not

appropriate in this case. The Court granted Defendant an extension of time to answer

or otherwise respond to Plaintiff’s Complaint, and Plaintiff filed the Motions for

Default Judgment prior to this extended deadline. On April 3, 2019, Defendant

timely responded to Plaintiff’s Complaint by filing a Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment. As Defendant has not failed to plead or

otherwise defend, entry of default is not appropriate. Accordingly, Plaintiff’s Motions

for Default Judgment are denied.

      B.     Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

      A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

      After de novo review of the record, the M&R, and Plaintiff’s Objections thereto,

the Court concludes that the recommendation to grant Defendant’s motion is fully

consistent with and supported by current law. Therefore, the Court adopts the M&R.

      C.     Motion for Recusal and Disqualification of Magistrate Judge

      Having concluded that Defendant’s Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment should be granted, the Court denies as moot



                                          3
Plaintiff’s Motion for Recusal and Disqualification of Magistrate Judge.

III.   CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s Motions for Default Judgment, (Doc. Nos. 10, 14), are

             DENIED;

       2.    The Magistrate Judge’s M&R, (Doc. No. 24), is ADOPTED;

       3.    Defendant’s Motion to Dismiss or, in the Alternative, Motion for

             Summary Judgment, (Doc. No. 15), is GRANTED and Plaintiff’s

             Complaint is DISMISSED;

       4.    Plaintiff’s Motion for Recusal and Disqualification of Magistrate Judge,

             (Doc. No. 30), is DENIED as moot; and

       5.    The Clerk of Court is directed to close this case.




                                Signed: October 8, 2019




                                            4
